Citation Nr: 0334318	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  95-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to October 
1969 and from June 1973 to July 1974.  His claims initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  In July 
2000, the Board remanded the case to the RO for additional 
development.  The case has since been transferred to the RO 
in San Diego, California.  


REMAND

After the veteran's case was transferred to the Board, the 
veteran submitted several documents to the Board including 
correspondence and a VA Form 9 in October 2003, wherein he 
indicated that he wanted to be scheduled for a hearing before 
a Veterans Law Judge sitting at the RO.  Accordingly, this 
case is hereby REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the San Diego RO as soon as 
practicable.  Once the veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.  

The veteran is reminded that he has the right to submit 
additional evidence and 


argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified by the RO.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




